Justice RICE
delivered the Opinion of the Court.
1 In this eminent domain action, we address whether section 88-5-105, C.R.S. (2011), grants condemnation authority to a company for the construction of a petroleum pipeline. We conclude that the General Assembly did not grant, expressly or by clear implication, the power of eminent domain to companies for the construction of pipelines conveying petroleum. Section 88-5-105 therefore does not grant condemnation authority to Sinclair Transportation Company (Sinclair) for the purpose of constructing its pipeline. Accordingly, we reverse the court of appeals' opinion upholding the trial court's order granting Sinclair immediate possession of the subject property.
I. Facts and Procedural History
T2 Since 1963, Sinclair and its predecessors have owned right-of-way easements across two properties, one property now owned by Ivar E. Larson and Donna M. Larson and another property now owned by Lauren Sandberg and Kay F. Sandberg (collectively, landowners). The easements allow Sinclair to run a single six-inch gasoline pipeline underground across the properties. In 2006, Sinclair approached the landowners to negotiate for new easements, adjacent to the existing easements, so that it could run a second underground gasoline pipeline parallel to the first pipeline. The parties did not reach an agreement and Sinclair petitioned the trial court for immediate possession of the desired property rights.
3 The trial court determined that Sinclair had authority to condemn the property pursuant to section 88-5-105. The trial court granted the petition for immediate possession and held a valuation hearing to determine the market value of the condemned property. At the hearing, the trial court refused to admit almost all of the landowners' evidence on valuation and granted a directed verdict in favor of Sinclair.
¶ 4 The landowners appealed and the court of appeals affirmed. The court of appeals concluded that Sinclair had authority to condemn the property pursuant to section 38-5-105 because it is a "pipeline company." Sinclair Transp. Co. v. Sandberg, 228 P.3d 198, 204 (Colo.App.2009). It also concluded that the trial court did not abuse its discretion by refusing to admit the landowners' valuation evidence and directing a verdict in favor of Sinclair. Id. at 208-11.
¶ 5 We granted certiorari to review the court of appeals' determination of condemnation authority and also its determination of other claimed errors during the proceedings.1
II. Analysis
¶ 6 We conclude that section 38-5-105 does not grant condemnation authority, either expressly or by clear implication, to companies for the construction of a petroleum pipeline. Rather, the General Assembly intended to authorize condemnation for the construction of electric power infrastructure.
A. Standard of Review
¶ 7 The eminent domain issue in this case presents a question of statutory interpretation. We review de novo the court of appeals' interpretation of a statute. Boulder Cnty. Bd. of Comm'rs v. HealthSouth Corp., 246 P.3d 948, 951 (Colo.2011).
¶ 8 Our primary task when interpreting a statute is to give effect to the *44intent of the General Assembly. Smith v. Exec. Custom Homes, Inc., 230 P.3d 1186, 1190 (Colo.2010). We look first to the plain language of the statute, giving the language its commonly accepted and understood meaning. Id. Where the language is ambiguous, we look to the legislative history of the statute and the context of the overall statutory scheme to ascertain the legislature's intent. Sperry v. Field, 205 P.3d 365, 367 (Colo.2009). We may also consider the title of the statute and any accompanying statement of legislative purpose. People v. Cross, 127 P.3d 71, 73 (Colo.2006); Concerned Parents of Pueblo, Inc. v. Gilmore, 47 P.3d 311, 313 (Colo.2002).
¶ 9 In addition, we construe narrowly statutes which confer condemnation power upon private entities. Bly v. Story, 241 P.3d 529, 533 (Colo.2010) (citing Coquina Oil Corp. v. Harry Kourlis Ranch, 643 P.2d 519, 522 (Colo.1982)). We have stated, therefore, that condemnation authority, "being against the common right to own and keep property, must be given expressly or by clear implication; it can never be implied from doubtful language." Coguina, 643 P.2d at 522 (quoting Town of Eaton v. Bouslog, 133 Colo. 130, 131-32, 292 P.2d 343, 344 (1956)); see also Potashnik v. Pub. Serv. Co. of Colo., 126 Colo. 98, 101, 247 P.2d 137, 138 (1952).
B. Condemnation Authority
¶ 10 The court of appeals determined that, according to its plain language, section 38-5-105 grants eminent domain authority to any "pipeline company." Sinclair, 228 P.3d at 204. It then reasoned, based upon cases from other jurisdictions, that a "pipeline company" is a company that conveys "power, air, gas, water, ... oil, ... steam, natural gas, processed gas, manufactured gas, crude oil, refined petroleum products, coal, and related products" through a pipeline. Id. Because Sinclair conveys petroleum products through its pipelines, the court of appeals concluded that Sinclair is a pipeline company under section 38-5-105. Id. We disagree because section 88-5-105 does not expressly define a pipeline company as a company conveying petroleum, and nothing in Article 5 of Title 38 clearly implies such a definition.
¶ 11 Section 38-5-105 provides: "Such telegraph, telephone, electric light power, gas, or pipeline company or such city or town is vested with the power of eminent domain, and authorized to proceed to obtain rights-of-way for poles, wires, pipes, regulator stations, substations, and systems for such purposes by means thereof."
¶ 12 Reading Article 5 as a whole, the words "such ... company" in section 105 mean companies described in sections 38-5-101 and ~102, C.R.S. (2011). Those sections describe these companies as: "Any domestic or foreign electric light power, gas, or pipeline company authorized to do business under the laws of this state." §§ 38-5-101, -102.
¶ 13 Section 105 also provides that these companies are authorized to obtain rights-of-way for certain physical installations "for such purposes." Just as "such ... companies" is more completely described in see-tions 101 and 102, we also look to those two sections for the meaning of the phrase "such purposes" in section 105. Section 101 provides:
Any domestic or foreign electric light power, gas, or pipeline company authorized to do business under the laws of this state or any city or town owning electric power producing or distribution facilities shall have the right to construct, maintain, and operate lines of electric light, wire or power or pipeline ....
(Emphasis added). Section 102 provides:
Any domestic or foreign electric light power, gas, or pipeline company authorized to do business under the laws of this state, or any city or town owning electric power producing or distribution facilities shall have the right to construct, maintain, and operate lines of electric light wire or power or pipeline ....
(Emphasis added).
¶ 14 None of these sections expressly authorizes a pipeline company to condemn property to construct, maintain, or operate a petroleum pipeline. In fact, neither the word petroleum nor the word oil is found anywhere in Article 5 of Title 38.
*45¶ 15 We therefore examine whether the General Assembly clearly implied that a company has condemnation authority under seetion 38-5-105 for the construction of a petroleum pipeline. The text of section 105, read in context with sections 101 and 102, provides that a "pipeline company" has authority to condemn rights of way for "pipes" in connection with certain purposes: the construction, maintenance, and operation of "lines of electric light, wire or power or pipeline," § 38-5-101, or "lines of electric light wire or power or pipeline," § 38-5-102. We find that this language is ambiguous because we cannot tell whether "electric light" modifies "pipeline."
¶ 16 Sinclair urges us to read the word "pipeline" as unmodified by the phrase "electric light." Under such a reading, the statute would provide that a "pipeline company" has authority to condemn rights of way for "pipes" in connection with the construction, maintenance, and operation of "lines of ... pipeline." Such an interpretation would appear to grant authority to any pipeline company to condemn rights of way for a pipeline conveying any substance.
¶ 17 We, however, construe narrowly statutes which confer condemnation power upon private entities. Bly, 241 P.3d at 533. Moreover, the General Assembly has granted limited condemnation authority under other statutes to pipeline companies for the construction and maintenance of pipelines conveying specific substances. See, e.g., § 38-4-102, C.R.S. (2011) (granting condemnation authority to certain corporations to conduct or maintain a pipeline "for the transmission of power, water, air, or gas ") (emphasis added); § 34-48-105, C.R.S. (2011) (granting condemnation authority to corporations to construct, maintain, or operate "pipeline for transporting water or air for mining purposes") (emphasis added); see generally § 38-1-202(2)(b), C.R.S. (2011) (listing all of the statutory provisions governing condemnation authority for pipeline companies conveying various specific substances or organized for specific purposes). If we were to read section 38-5-105 as granting condemnation authority to any pipeline company for pipelines conveying any substance, these other limited grants of authority would be supeflous.2 We therefore conclude that the General Assembly intended to limit condemnation authority in section 838-5-105 based on the substance to be conveyed by the pipeline. To ascertain this limit, we refer to the context of Article 5, to statements of legislative purpose, and to the history of the relevant statutes.
1 18 The court of appeals relied upon cases from foreign jurisdictions to conclude that limitations exist on the range of the permissible substances to be carried in the pipelines contemplated by section 38-5-105. Sinclair, 228 P.3d at 204. These cases interpreted the phrase "pipeline company" to include companies that convey petroleum, along with other natural resources. Id. But reliance upon foreign authorities merely highlights the fact that a construction of section 105 to include condemnation authority for petroleum pipelines requires additional guidance that the General Assembly did not provide. Such a grant of authority is therefore "implied from doubtful language," see Coguina, 643 P.2d at 522, and thus we reject the court of appeals' interpretation of the phrase "pipeline company."
Reading Article 5 as a whole, we conclude that the General Assembly intended to authorize eminent domain power for the construction of electric power infrastructure. The term "pipeline" therefore refers to pipes involved in delivering electric power through the power grid, such as those pipes encasing underground electric wiring. We reach this conclusion for several reasons. First, the placement of the comma in section 101 leads us to conclude that "electric" modifies "pipeline." The section thus applies only to electric pipelines. Second, sections 101 and 102 grant condemnation authority not only to the enumerated companies, but also to "any city or town owning electric power producing or distribution facilities." It appears from this *46language that the General Assembly intended to grant condemnation authority to municipal bodies only in connection with electric power infrastructure. We perceive no reason why the General Assembly would grant private companies much broader condemnation authority than it granted municipal bodies under the same statutory scheme.
120 In addition, section 88-5-104, C.R.S. (2011), provides that condemnation authority conferred by section 105 "to such electric light power, gas, or pipeline companies" does not include the power to condemn a right of way across railroad company property, "except ... to serve such railroad company with electric light, power, or gas service."3 Seetion 104 therefore contemplates that these "pipeline companies" would be engaged in the conveyance of electric power or natural gas through their pipelines, not petroleum. Also, section 38-5-107, C.R.S. (2011), contains detailed provisions concerning high voltage electric power transmission, including discussion of "overhead or underneath construction." Section 107 is integral to the statutory scheme as a whole, and its provisions therefore support the determination that the statute as a whole concerns electric power infrastructure and does not govern transportation of petroleum.
4 21 Finally, Article 5 was originally enacted in its entirety in a 1907 act:
to facilitate the construction of telegraph, telephone, electric light power and pipe lines, providing the right of eminent domain therefor, and defining the relation of persons or corporations seeking such rights of way to persons or corporations already owning such rights of way, including those owning or using and those seeking to own and use rights of way for the transmission of electric or other power.
Ch. 175, 1907 Colo. Sess. Laws 385, 385 (emphasis added). Since 1907, the provisions of Article 5 were only amended to remove references to telegraph and telephone service, to add references to natural gas transmission, and to provide for condemnation authority to municipal bodies. Ch. 75, sees. 2-6, §§ 38-5-101 to -108, 1996 Colo. Sess. Laws 298, 308-04 (removing references to telegraph and telephone and creating new statutory provisions, §§ 88-5.5-101 to -108, governing telecommunications rights-of-way); ch. 120, sees. 1-7, §§ 50-5-1 to -8, 1963 Colo. Sess. Laws 479, 479-82 (adding references to natural gas and municipal bodies). It is evident by the stated purpose of the original act that the General Assembly in 1907 intended Article 5 to govern electric power infrastructure. It has never expanded that legislative purpose to include transportation of petroleum.
§22 We therefore conclude that section 38-5-105 does not clearly imply condemnation authority for a company to construct a petroleum pipeline. Because the General Assembly did not give such authority expressly or by clear implication, Sinclair does not have the power of eminent domain under section 105 to condemn the landowners' property for construction of its petroleum pipeline.
[ 23 We also granted certiorari to address additional contentions of error by the trial court at the immediate possession hearing and at the hearing to determine the value of the land. We need not address these other contentions, however, because we have determined that Sinelair did not have the power of eminent domain and was therefore not entitled to immediate possession of the property.
III Conclusion
124 By enacting section 88-5-105, the General Assembly did not grant, either expressly or by clear implication, the power of eminent domain to companies for the construction of pipelines conveying petroleum. Accordingly, Sinclair does not have condemnation authority in this case for the construction of its petroleum pipeline. We therefore reverse the judgment of the court of appeals and remand for further proceedings consistent with this opinion.
Justice HOBBS dissents, and Chief Justice BENDER joins in the dissent.
Justice EID dissents.

. Specifically, we granted certiorari on the following issues:
1. Whether the court of appeals erred in concluding that section 38-5-105, CRS., grants Sinclair Transportation Company the power of eminent domain.
2. Whether the court of appeals erred in concluding that potential safety issues and regulations need not be considered when determining whether "the particular land lies within a route which is the most direct route practicable," under section 38-1-101.5, CRS.
3. Whether the court of appeals erred in affirming the trial court's ruling precluding landowners' proposed valuation testimony and related evidence because of their valuation methodology.
4. Whether the court of appeals erred in af firming the trial court's grant of directed verdict in favor of Sinclair Transportation Company on the amount of just compensation, dismissal of the jury, and determination of the just compensation amounts based on Sinclair's offer of proof.


. Sections 38-5105 and 38-4-102 were each originally enacted in 1907. We cannot conclude that the General Assembly, in the same session, granted condemnation authority under section 38-4-102 to pipeline companies conveying only specific substances and also granted condemnation authority under section 38-5-105 for pipeline companies conveying any substance.


. "Gas," as used in this statute refers to natural gas, not gasoline. See, e.g., Jilot v. State, 944 P.2d 566, 570 (Colo.App.1996).